PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/699,543
Filing Date: 8 Sep 2017
Appellant(s): Short et al.



__________________
Kevin J. Dunleavy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006) in view of Dreier et al. (US Patent Application Publication No. 2010/0330080 A1, filed on July 02, 2009, published on December 30, 2010).

Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006) in view of Datta et al. (US Patent Application Publication No. 2005/0260711 A1, filed on March 30, .

Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,994,841 in view of Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006).

Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,637,735 in view of Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006).

(2) Response to Argument
The Indefiniteness Rejection
Applicant argues that the rejection is based on the underlying erroneous assumption that the claim terms, “physiological condition” and “aberrant condition” are subjective. Applicant argues that the selection of a subject, a site of administration, as site of action and an antigen would permit a person of skill in the art to look up or measure the normal physiological and aberrant conditions that are referred to in the claims based on common general knowledge in the art.
However, the specification does not provide any guidance as to how big or small the range of the normal physiological value is, nor does it provide guidance as to how 

	The 35 U.S.C. 103 Rejections
	1. Reversible Binding Activity
	Applicant argues that in the Final Rejection of March 29, 2021 the examiner noted that Edwards et al. does not teach assaying for reversible conditional activity, but in the Advisory Action of July 26, 2021, the examiner noted that Edwards et al. teaches step (v). However, the examiner does not identify what part of Edwards et al. teaches such step. Step (v) of claim 19 sets up step (vi)(c). Applicant indicates that reversible binding activity is determined by:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	In order to determine if the conditionally active antibody is reversibly activated at the aberrant condition as required by the claim, the same conditionally active antibody must be sequentially exposed to first the aberrant condition and then the normal condition since it is the change of condition that reverses activity. Edwards et al. does not even contemplate the possibility of reversible binding. The examiner relies on paragraph [0120] of Edwards et al. to support reversible binding. However, it is an explanation that the binding of the binding moiety measured at two different pH values may change. Edwards et al. teaches a second set of assays conducted on the winner clones of the first set of assays, as taught in paragraph [0307]. This is important as in order to determine if the activity of the antibody is reversible it is necessary to assay the same sample at both the aberrant condition and then back to the normal condition. Claim 19 requires that the mutant antibodies determined to be active in step (iv) be subjected to a second screening assay under the value of the normal condition. The claim makes it clear that the same antibodies of step (iv) are subjected to the second set of assays under step (v). Edwards et al. cultures the winner clones of the first assay for the second assay, therefore they are not the same antibodies. None of the prior art 
However, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., reversible binding, i.e. that it starts at one level, is adjusted to a higher level and then returned to the lower level) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not require adjusting any value between the first and second assays. The claims only require subjecting antibodies to a first screening assay at one normal value and subjecting the antibodies to a screening assay at an aberrant value as recited in step (iv), and subjecting the antibodies determined to be active in step (iv) to a second screening assay at the normal value. Nowhere in the claims does it recite that the conditions are adjusted between the first and second assays (steps (iv) and (v)), or even between the normal condition assay and the aberrant condition assay of step (iv). The claims simply require two separate assays. Edwards et al. teaches such limitations, paragraphs [0306]-[0307] teach screening a set of mutant antibodies at a normal (pH 7.4) and aberrant (pH 6.5) conditions, and then subjecting the antibodies with the best activities to another round of screening. Additionally, Edwards et al. teach in paragraph [0119] increased binding of the antibody 

2. Decreased Binding of Activity of the Mutant Antibody Compared to the Parent Antibody at the Normal Physiological Condition
Applicant argues that Edwards et al. does not teach step (vi)(b) of claim 19. The examiner argues that some of the winner clones in figure 9 of Edwards et al. meet the requirement of step (vi)(b), however, that is incorrect. Edwards et al. does teach winner 
However, as Applicant indicates, Edwards et al. teaches, “Variants of the prototype binding moiety are screened for variants with improved binding for the microtarget under the first set of reaction conditions and/or reduced binding for the microtarget under the second set of reaction conditions, such that the variant preferentially binds to the microtarget under the first set of reaction conditions as compared to binding to the microtarget under the second set of reaction conditions”. Therefore, Edwards et al. teaches steps (vi)(a) and (vi)(b). Regarding steps (iv) and (v), Applicant is reading limitations into the claims that are not claimed. Steps (iv) and (v) 

3. The Secondary References
Applicant argues that neither Dreier nor Datta et al. corrects the deficiencies of Edwards et al.
However, the examiner has addressed Applicant’s arguments against Edwards et al. above.

4. Claim 19 is Not Prima Facie Obvious Over the Cited References
	Applicant argues that none of the references teaches or suggests features (v) and (vi)(b-c) of claim 19.
	However, the examiner has addressed Applicant’s arguments against Edwards et al. above.

	5. Claim 30 is Separately Patentable Over the Cited References
	Applicant argues that claim 30 requires the selecting comprising testing for improved expression of the at least one mutant antibody in a host cell. The examiner 
	However, codon optimization is routinely used in the art for increased and more stable expression of proteins in host cells. Therefore, such teachings meet the claims.

	The Obviousness-Type Double Patenting Rejections
	1. The Double Patenting Rejection over U.S. Patent no. 9,994,841
	Applicant argues that the claims of US ‘841 do not disclose features (v) and (vi)(c) of claim 19 that are also missing from Edwards et al.
	However, the examiner has addressed Applicant’s arguments against Edwards et al. above.

	2. The Double Patenting Rejection over U.S. Patent no. 9,637,735
	Applicant argues that the claims of US ‘735 do not disclose features (v) and (vi)(c) of claim 19 that are also missing from Edwards et al.
	However, the examiner has addressed Applicant’s arguments against Edwards et al. above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                       /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.